Case 3:13-cv-00257-JAM Document 323-3 Filed 11/20/18 Page 1 of 8




                       Exhibit C
Case 3:13-cv-00257-JAM Document 323-3 Filed 11/20/18 Page 2 of 8
Case 3:13-cv-00257-JAM Document 323-3 Filed 11/20/18 Page 3 of 8
Case 3:13-cv-00257-JAM Document 323-3 Filed 11/20/18 Page 4 of 8
Case 3:13-cv-00257-JAM Document 323-3 Filed 11/20/18 Page 5 of 8
Case 3:13-cv-00257-JAM Document 323-3 Filed 11/20/18 Page 6 of 8
Case 3:13-cv-00257-JAM Document 323-3 Filed 11/20/18 Page 7 of 8
Case 3:13-cv-00257-JAM Document 323-3 Filed 11/20/18 Page 8 of 8
